DeviN, J.
The appellants challenge the propriety of the judgment below in affirming the issuance by the Utilities Commission of a temporary certificate or franchise to the applicant Winslow Truckers under the provisions of Chapter 1008, sec. 7, Session Laws 1947 (now G.S. 62-121.11), on the ground that the action of the Commission was taken without adequate proof of the facts found.
This statute was enacted in 1947 pursuant to the policy declared in a resolution previously adopted by the General Assembly that motor carrier service theretofore rendered be continued and preserved under the regulation of the Utilities Commission. Section 7 thereof contains these pertinent provisions: “If any carrier or predecessor in interest was in bona fide operation as a common carrier by motor vehicle on January 1st, 1947, over the route or routes or within the territory for which application is made under this section, and has so operated since that time, . . . the commission shall issue a certificate to such carrier without requiring *177further proof that public convenience and necessity will be served by such operation, if such carrier qualifies itself in the following manner.” The qualifications enumerated, briefly stated, were these: In order to obtain this certificate the carrier was required by the Act to show report of its operations for one or more full calendar months of 1946, chosen as typical or representative of the nature, extent and frequency of its continuous operation from January 1, 1947, to date of application; description of highways and territory covered; description of vehicles, and statement of financial standing. Thereupon it was the duty of the Commission to issue certificate authorizing the route operations applied for, if the Commission should find from the application that the operations were reasonably frequent and continuous throughout the period covered by the report of operations filed and made a part of the application, and to that end the application so filed was to be received in evidence by the Commission. It is further provided in the Act that the Commission may require additional or supporting evidence- as to the verity of the facts stated in the application, and the Commission was authorized to deny certificate upon a finding from competent evidence that applicant is unfit or disqualified to perform the service for which application is made.
Appellants in their brief state that the issue here presented is whether the applicant makes out a case under this Act by introducing only the application and exhibits filed with it. It would seem that the answer to this question is to be found in the Act itself which provides in subsection 3 of section 7 that “the application so filed shall be-received in evidence by the Commission.” We see no reason why the Commission should not be held empowered to act upon the applicant’s verified petition and the exhibits attached thereto showing substantial compliance with sub-section 2 of section 7 of the Act, particularly when no evidence contra is offered. Furthermore, the applicant is required, pending decision on his application (G.S. 62-121.14), to conform to all provisions of the Act and the regulations of the Commission from the time of filing his application. The Commission as an administrative agent of the state is charged with supervision and inspection of the operations of motor carriers, and the extent and character of applicant’s operations after that time came within the scope of its power. Applicant offered detailed statement of its operations during the month of March 1947 as typical and representative of its operations for the entire period, and truth of this statement was not questioned.
While the burden of proof was undoubtedly on the applicant, upon the showing made, we think the record sufficient to support the findings and order of the Utilities Commission and the judgment of the Superior Court in affirmance thereof. The verity of the facts set out in the application was unchallenged by opposing evidence or suggestion of unfitness or other *178disqualification of the applicant. The phrase “in bona fide service as a common carrier” as used in the statute would seem to carry the implication that applicant was one who was rendering substantial service as such in good faith, actively, openly, honestly. McDonald v. Thompson, 305 U.S. 263; U. S. v. Carolina F. Carriers, 315 U.S. 475 (480).
It is not contended the applicant bad abandoned or discontinued operations. Indeed appellants’ right to maintain their position here is grounded on the allegation that applicant is seeking to perform transportation service within the territory covered by their franchises.
We conclude that the judgment below should be affirmed, and it is so ordered.
Affirmed.